Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 1 of 64 Page ID #:843




                                    Exhibit F
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 2 of 64 Page ID #:844
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 3 of 64 Page ID #:845
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 4 of 64 Page ID #:846
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 5 of 64 Page ID #:847
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 6 of 64 Page ID #:848
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 7 of 64 Page ID #:849
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 8 of 64 Page ID #:850
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 9 of 64 Page ID #:851
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 10 of 64 Page ID
                                   #:852
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 11 of 64 Page ID
                                   #:853
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 12 of 64 Page ID
                                   #:854
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 13 of 64 Page ID
                                   #:855
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 14 of 64 Page ID
                                   #:856
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 15 of 64 Page ID
                                   #:857
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 16 of 64 Page ID
                                   #:858
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 17 of 64 Page ID
                                   #:859
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 18 of 64 Page ID
                                   #:860
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 19 of 64 Page ID
                                   #:861
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 20 of 64 Page ID
                                   #:862
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 21 of 64 Page ID
                                   #:863
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 22 of 64 Page ID
                                   #:864
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 23 of 64 Page ID
                                   #:865
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 24 of 64 Page ID
                                   #:866
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 25 of 64 Page ID
                                   #:867
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 26 of 64 Page ID
                                   #:868
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 27 of 64 Page ID
                                   #:869
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 28 of 64 Page ID
                                   #:870
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 29 of 64 Page ID
                                   #:871
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 30 of 64 Page ID
                                   #:872
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 31 of 64 Page ID
                                   #:873
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 32 of 64 Page ID
                                   #:874
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 33 of 64 Page ID
                                   #:875
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 34 of 64 Page ID
                                   #:876
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 35 of 64 Page ID
                                   #:877
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 36 of 64 Page ID
                                   #:878
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 37 of 64 Page ID
                                   #:879
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 38 of 64 Page ID
                                   #:880
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 39 of 64 Page ID
                                   #:881
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 40 of 64 Page ID
                                   #:882
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 41 of 64 Page ID
                                   #:883
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 42 of 64 Page ID
                                   #:884
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 43 of 64 Page ID
                                   #:885
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 44 of 64 Page ID
                                   #:886
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 45 of 64 Page ID
                                   #:887
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 46 of 64 Page ID
                                   #:888
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 47 of 64 Page ID
                                   #:889
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 48 of 64 Page ID
                                   #:890
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 49 of 64 Page ID
                                   #:891
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 50 of 64 Page ID
                                   #:892
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 51 of 64 Page ID
                                   #:893
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 52 of 64 Page ID
                                   #:894
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 53 of 64 Page ID
                                   #:895
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 54 of 64 Page ID
                                   #:896
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 55 of 64 Page ID
                                   #:897
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 56 of 64 Page ID
                                   #:898
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 57 of 64 Page ID
                                   #:899
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 58 of 64 Page ID
                                   #:900
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 59 of 64 Page ID
                                   #:901
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 60 of 64 Page ID
                                   #:902
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 61 of 64 Page ID
                                   #:903
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 62 of 64 Page ID
                                   #:904
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 63 of 64 Page ID
                                   #:905
Case 2:19-cv-01448-JAK-FFM Document 42-9 Filed 02/03/20 Page 64 of 64 Page ID
                                   #:906
